The opinion of the court was delivered March 15th, 1886.
Per Curiam.
It is now well settled law in Pennsylvania that a married woman, by mortgage duly executed and acknowledged, when her husband joins therein, may bind her real estate. This she may do whether it be to secure the payment of a debt due by herself, or by her husband, or by a stranger. As she may, according to the form prescribed by' the statute, convey her real estate by deed, absolute on its face, so she may, in like manner, execute and acknowledge a defeasible deed or mortgage to bind her real estate, and which may result in passing all hér title therein to a purchaser under the mortgage.
Judgment affirmed.